Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. Claims 38-110 are pending and being acted upon presently. Applicant’s preliminary amendment of 4/11/2019 is acknowledged.

Election/Restrictions

2.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 38-109 drawn to various methods using an FcRn affinity column  that includes a non-covalent complex of FcRn and beta-2-microglobulin as a ligand with a positive linear pH gradient; classified in CPC B01D 15/168; C07k 1/22

Claim 110, drawn to an Fc-region variant of human IgG1 isotype where the amino acid at position 252 and 428 are changed; classified in CPC C07k 14/70535.

3. Groups I and II are related as product (the variant of human IgG1) and process of using (determining the retention times with the FcRn affinity column). The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the antibody of Group II can be also be used for in vitro assays, in addition to the methods of washing recited. 
4. Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 

(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of an invention to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected invention. 
The election of an invention may be made with or without traverse. To reserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims arereadable on the elected invention. If claims are added after the election, applicant mustindicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct,applicant should submit evidence or identify such evidence now of record showing theinventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the priorart, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of theother invention. 
Species Election 
5. Applicant is required under 35 US 121 (1) to elect a single disclosed species towhich claims would be restricted if no generic claim is finally held to be allowable and(2) to list all claims readable thereon including those subsequently added. 
A. If applicant elects Group I, applicant is required to elect a particular species for the FcRn/beta-2-microglobulin such as one recited in claims 39-41, 47-49, 55-57, 63-65, 71-73, 79-81, 88-89, 95-97 and 103-105 (e.g., FcRN and independently of each other of human, mouse, cynomolgus, rat or rabbit origin OR from the same species OR are of the human WT with 0-10 amino acid residues modifications). 



B. If applicant elects Groups I, applicant is required to elect a particularintended use for using the FcRn affinity column. Possible elections include the following:
(i) determining the in vivo half-live of an antibody as in claims 38-45;
(ii) separating antibodies or fusion polypeptides as in claims 46-53.
(iii) determining methionine oxidation of an antibody as in claims 54-61.
(iv) determining the oligomerization level of an antibody as in claims 62-69.
(v) screening a library of modified antibodies and identifying antibodies or fusion polypeptides which exhibit altered binding as in claims 70-85;
(vi) removal of half antibodies and antibody aggregates and antibody ogligomers form IgG preparations as in claims 86-101;
(vii) selecting an antibody with a predetermined in vivo half-life as in claims 102-109.
The species are different as evidenced by the different types of structures and methods which are the subject of the intended uses, and there is no evidence showing that the specific types of structures/methods are obvious variants of one another.
6. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. 
There is an examination and search burden for these patentably distinct species due totheir mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likelybe applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a
The election of the species may be made with or without traverse. To preserve a right topetition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
Should applicant traverse on the ground that the species are not patentably distinct,applicant should submit evidence or identify such evidence now of record showing thespecies to be obvious variants or clearly admit on the record that this is the case. Ineither instance, if the examiner finds one of the species unpatentable over the prior art,the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of theother species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration ofclaims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
7. The examiner has required restriction between product and process claims. Whereapplicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims andthe rejoined process claims will be withdrawn, and the rejoined process claims will befully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are notcommensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirementis withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 13, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644